Beck, P. J.
“Creditors without lien can not, as a general rule, enjoin their debtors from disposing of property, nor obtain injunction or other extraordinary relief in equity.” Civil Code, § 5495. Moreover, “Equity will not take cognizance of - a plain legal right, where an adequate and complete remedy is provided by law.” § 4538. Furthermore, “The power of appointing receivers and ordering injunctions should be prudently and cautiously exercised, and except in clear and urgent cases should not be resorted to.” § 5477. Applying the foregoing principles as they were applied in the cases of Cooleewahee Co. v. Sparks, 148 Ga. 211 (96 S. E. 131), and Coe Mfg. Co. v. D. & L. Bank, 160 Ga. 675 (128 S. E. 908), the court did not err in sustaining the demurrer to the petition.

Judgment affirmed.


All the Justices concur.

William P. Kennedy and Horace Bussell, for plaintiff.
L. J. Steele and B. B. Blackburn, for defendants.